DETAILED ACTION
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5, line 5, use of “desire” renders the claim indefinite in that it is a relative term having different meanings depending on the person practicing the method such that the limits of what is covered by “desire” cannot be determined. 

Claim 6 is indefinite when indicating that the filler layer “is composed of” (Ln2) and then recites 45%, 45% and 10%. More specifically, 45% plus 45% plus 10% cannot be composed of another material because the percentages equal 100%.

Claim 7 is indefinite when reciting that the frosted glue layer is “mainly” composed of A and B (A=resin, B=hot melt powder) in that the definition of “mainly” has not been defined. 
Claim Rejections - 35 USC § 103
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFife in view of Packing Tape Image Transfer & DIY Clear Labels (i.e. Packing), Kim (US 5,021,275) and Oshima (US 2009/0139891).

Claim 5, DeFife teaches a method for making a screen sticker (col1 ¶2), comprising the steps of: 
S1:	providing a backside coated-release paper 35-36 with the backside of 
	paper 36 having coated release 35 thereon; 
S2:	coating a pattern on paper 35-36 of removable glue layer 34 where the
pattern is a single continuous flat pattern; 
S3:	coating filler adhesive polyolefin layer 33 on layer 34, having the pattern, 
	while laying mesh layer 31 on layer 33 thereafter; 
S4:	coating frosted adhesive polyolefin layer 32 on layer 31 (col6 ¶s1-2 col21 		¶3); and 
S5:	cutting the sticker having a given length and width (col24 Lns62-65).

Claim 5, DeFife does not teach spreading and flattening paper 35-36 on 
a work table in step S1. However, it is well-known and conventional in the art of making labels to place the release liner on a work table in a spread out and flattened form to keep the release liner is the correctly flat for application of further layers thereon as demonstrated by Packing (step 2); and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in DeFife. 

Claim 5, DeFife does not teach that layer 34 is coated by is screen printing in step S2. However, printing (in particular – silk screen) adhesive is conventional and well-known in the art of label making as demonstrated by Kim (abstract; col2 ¶s8-9); and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in DeFife that layer 34 is coated by screen printing in step S2.

Claim 5, DeFife does not teach that layer 33 is coated by printing in step S3. However, printing resin layers of a label is a conventional and well-known way to apply the coating resin in the art of label making as demonstrated by Oshima (¶0074) and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in DeFife that layer 33 is coated by printing in step S3.

Claim 5, DeFife does not teach that layer 32 is coated by printing in step S4. However, printing resin layers of a label is a conventional and well-known way to apply the coating resin in the art of label making as demonstrated by Oshima (¶0074); and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in DeFife that layer 32 is coated by printing in step S4.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFife in view of Packing Tape Image Transfer & DIY Clear Labels (i.e. Packing), Kim (US 5,021,275) and Oshima (US 2009/0139891) as applied to claim 5 above and further in view of Cavalli (US 6,870,006).

Claim 6, DeFife modified does not teach that layer 33 is acrylic (i.e. white adhesive cement – instead of adhesive polyolefin) with 10% a color masterbatch.

However, Cavalli teaches acrylic and polyolefin are art recognized equivalents; and, for this reason would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in DeFife that layer 33 is acrylic (i.e. white adhesive cement – instead of adhesive polyolefin). Use of 10% pigment (i.e. color masterbatch) is used in the sticker art for providing an aesthetically pleasing color; and, for this reason it would have been obvious to have provided for such in DeFife.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFife in view of Packing Tape Image Transfer & DIY Clear Labels (i.e. Packing), Kim (US 5,021,275) and Oshima (US 2009/0139891) as applied to claim 5 above and further in view of Kim (US 2017/0023715).

Claim 7, DeFife does not teach that polyolefin resin layer 32 is mainly in hot melt powder form. Adhesive polyolefin in powder form is conventionally used in the labeling art as demonstrated by Kim (¶0158) when making a layer of polyolefin; and for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in DeFife.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFife in view of Packing Tape Image Transfer & DIY Clear Labels (i.e. Packing), Kim (US 5,021,275) and Oshima (US 2009/0139891) as applied to claim 5 above and further in view of Kurihara (US 2012/0295055 A1).

Claim 8, DeFife modified does not teach paper 36 is 180g paper. However, Kurihara teaches a label having a release paper 20 of 180g (abstract; ¶99). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in DeFife modified that paper 36 is 180g paper in that Kurihara teaches in the same art of labels that such is well-known and conventional in the art.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFife in view of Packing Tape Image Transfer & DIY Clear Labels (i.e. Packing), Kim (US 5,021,275) and Oshima (US 2009/0139891) as applied to claim 5 above and further in view of Shibasaki (US 4,678,703).

Claim 9, DeFife modified does not teach that paper 31 includes polyester filaments. However, paper of polyester filaments is conventional and well-known in the label art as demonstrated by Shibasaki (abstract; c1, ¶1; c9, Ln67 to c10, Ln31) having a high tear strength; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in DeFife modified. Each filament is a single filament, i.e., a monofilament.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFife in view of Packing Tape Image Transfer & DIY Clear Labels (i.e. Packing), Kim (US 5,021,275) and Oshima (US 2009/0139891) as applied to claim 5 above and further in view of Mae (US 5,242,963).

Claim 10, DeFife modified does not teach that removable adhesive 34 includes an aqueous synthetic emulsion composed of an acrylate monomer. However, Mao teaches such an adhesive (c1, Ln1 to c2, Ln4) in the label art where the adhesive has improved peel and tack adhesion; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in DeFife modified.

Conclusion
The amendments and comments filed 4-2-21 have been entered and fully considered. 

Applicant indicates that the screen sticker of claim 5 is used for printing patterns on a surface whereas the laminate of DeFife can be used as the face of labels or tapes, i.e. the screen sticker of claim 5 is not a label. This argument refers to a method of use of a structure made by the claimed method. The claims should be distinguished from the prior art in terms of the claimed method steps, instead of the method of use of a structure made by the claimed method. 

Applicant indicates that no reference of the Office action uses screen printing technology. In response, it is noted that Kim was made of record in the first Office action (mailed 1-4-21) to demonstrate screen printing technology.  
Applicant references page 20 of the Office action mailed 1-4-21; however, that Office action does not include a page 20. Applicant describes the process disclosed in the Packing reference at page 10 of the response (filled 4-2-21), paragraph 1 to page 11, paragraph 1. It is noted, however, that Packing is not used as the primary reference in the prior art rejection. It is a secondary reference applied to teach the claim limitation (claim 5) of spreading and flattening paper 35-36 on a work table in step S1.
Applicant describes the process disclosed in the Kim reference at page 11 of the response (filled 4-2-21), paragraph 1. It is noted, however, that Kim is not used as the primary reference in the prior art rejection. It is a secondary reference to teach the claim limitation (claim 5) of printing by screen printing.

Applicant indicates that Oshima does not teach a screen sticker (pg 11 of response filed 4-2-21, paragraph 3); however, Oshima is not applied to teach a screen sticker. The reference is applied to teach the claim limitation (claim 5) of coating layer 33 of DeFife by printing.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA L GRAY/Primary Examiner, Art Unit 1745